Opinion bt
Rice, P. J.,
The defendant’s goods were sold at sheriff’s sale for the sum of $2,771.53 upon executions which came into tlie sheriff’s hands in the following order: first, Wile Bros. & Co., $2,800, and an attorney’s commission of $140; second, M. Ruslander, $800, including an attorney’s commission of $40.00; third, *195Black & Meyer, §1,379.97; fourth., Hershberger & Garson, §621.79. Black & Meyer petitioned the court to award a feigned issue between them and Wile Bros. & Co. to determine the validity of the latter’s judgment. They alleged that the note with confession upon which it was entered, “ was (as your petitioners believe and expect to prove) given for more than §2,000 over and above his indebtedness to the said Wile Bros. & Co., as fully appears by statement made by defendant Locks for your petitioners under date of July 17,1897, only three days before the date of said note, and was given as your petitioners believe with intent, and for the purpose of hindering, delaying, cheating and defrauding the plaintiffs and other creditors of the said Levi Locks.” A rule to show cause having been granted, an answer was filed on behalf of Wile Bros. & Co., denying the allegation of fraud, and alleging that the note was given for a good and full consideration. The petitioners then took the deposition of Mejmr Wile, calling him as if under cross-examination. He testified that on July 20, 1897, the date of the giving of the note, Lochs’s indebtedness to them for goods shipped to him from Buffalo was §2,273.54 with interest to be added from April 1, 1897, on goods shipped in 1896. Here the petitioners rested their case, and, it is to be noticed, without making the slightest attempt to sustain their allegation that the note was given for §2,000 more than was due.
There is, however, a discrepancy of over §500, and it is argued, that a judgment confessed by an insolvent debtor for a sum greater than is due is prima facie fraudulent. If the case had rested here there would be force in the appellant’s contention that the question of fraudulent intent should have been submitted to a jury: Clark v. Douglass, 62 Pa. 408,417. It must be noticed, however, that Meyer Wile was not present when the note was given, and that he was speaking particularly of the indebtedness for goods shipped from Buffalo. M. Huslander, who acted as their representative in securing the note from Locks, explains the transaction in this way: In addition to the sum above referred to for goods shipped from Buffalo, Locks was indebted in the sum of §350 to Economy Dry Goods and Clothing Co.’s store located at Du Bois in this state. This store is owned by plaintiffs, and Huslander was its manager and had authority to look after their business in that section, Locks *196was also indebted to one Goldberg in the snm of $349, of which sum the latter turned over to Wile Bros. & Co. $250, which Huslander, acting for the latter, agreed to pay Goldberg. The note was given for these three amounts, and instead of being-given for more than was due was actually given for less. There is no testimony either of a direct or of a circumstantial nature to cast doubt upon the truthfulness of this explanation. We have then on the one hand the ex parte affidavit of the petitioners averring their “ belief,” merely, that the note was given for more than was due with intent to defraud, and on the other hand an answer denying the allegations of the petition supported by the depositions taken on the rule. Such being the case the court was clearly justified in holding- that there was not such a dispute as to any fact connected with the distribution as required the framing- of an issue. That the court was justified in looking into the depositions and was not bound to treat a petition based merely on belief as conclusive is a proposition which needs no discussion. The practice in such cases was clearly laid down in the opinion of Judge Arnold, adopted by the Supreme Court in Moore v. Dunn, 147 Pa. 359, and it was followed in the present case. See also Hagy v. Poike, 160 Pa. 522.
A petition was presented by the appellees praying for the imposition of the penalty under the Act of May 19, 1897, P. L. 72, sec. 21, to which the appellants filed an answer. Upon due consideration of the matter we are not convinced that “ the appeal was sued out merely for delay; ” therefore the application is refused.
. The order is affirmed and the appeal dismissed at the costs of the appellants.